Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAIL ACTION
This office action is a response to a 371 application filed -----7/19/2019, which is a national stage application of PCT/JP2018/002826 filed 1/30/2018, which claims domestic priority to 62/491,279 filed 4/28/2017 and 62/451,807 filed 1/30/2017.

As filed, claims 1-6, 8-13, and 15-25 are pending, wherein claims 19-25 are new; and claims 7 and 14 are cancelled.

Drawings
The drawings in Figs. 3-5, 9, 10A-10B, 14A-14B, 15A-15B, 16 and 17 are objected to because the numbering and texts are blurry and illegible.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 

Election/Restrictions
Applicant's election with traverse of Group I – Claims 1, 2, and 17 in the reply filed on 2/1/2022 is acknowledged.
(a)	The traversal regarding rejoining claims 3-6 (i.e. Group II) and claims 8-13 (i.e. Group III) with Group I is found persuasive by the Examiner because the Applicant amended the abovementioned claims by including the limitation of claim 1.  
However, the traversal regarding rejoining of claims 15 and 16 (i.e. Group IV) and claim 18 (i.e. Group V) is not found persuasive because the construction of claims 15 and 16 is a product by process, which means that the patentability of the instantly claimed regulatory T cells in claims 15 and 16 is based on the regulatory T cell itself, and not its method of preparation.  As for claim 18, the construction of claim 18 is a product by process  (i.e. the abovementioned regulatory T cell and its preparation method) in a process claim (i.e. the method of treating cancer, etc.). Like claims 15 and 16,  the patentability of the instantly claimed process in claim 18 is based on the regulatory T cell itself, and not its method of preparation. Accordingly, Groups IV and V lack unity of invention because the regulatory T cells that are common between Groups IV and V are not a special techinical feature that defines a contribution over the prior art (for details, see restriction requirement mailed on 12/8/2021).  As for Group I and Groups IV/V, they Group I and Groups IV/V.  
Accordingly, the requirement regarding Group I and Groups IV/V is still deemed proper and is therefore made FINAL.

Claims 15, 16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/1/2022.

Regarding the newly added claims 19-25, these claims are drawn to the invention of Group I and thus, these claims will be examined herein.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/19/2019 and 7/9/2021 has been considered by the Examiner.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 8-13, 17, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

a)	Applicant’s amendment with respect to amended claims 8 and 9 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for a production method of regulatory T cells by treating T cells with both the compound of claim 1 and siRNA of CDK8 or CDK19 as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 7/19/2019) only provide support for a production method of regulatory T cells by treating T cells with either the compound of claim 1 or siRNA of CDK8 or CDK19 and thus, a production method of regulatory T cells by treating T cells with both the compound of claim 1 and siRNA of CDK8 or CDK19 is considered new matter.




    PNG
    media_image1.png
    755
    651
    media_image1.png
    Greyscale

(pg. 5 of the instant specification)

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”


c)	Applicant’s amendment with respect to amended claim 17 herein has been fully considered but is deemed to insert new matter into the claims since the specification as originally filed does not provide support for administering the compound of claim 1 to a patient in a method of treating cancer, autoimmune diseases, inflammatory diseases or allergic diseases, as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 7/19/2019) only provide support for administering the compound of claim 1 to mice or administering the effector memory T cells to the patient after the effector memory T cells were first treated in vitro with the compound of claim 1 and thus, “administering the compound of claim 1 to a patient” in a method of treating of treating cancers, autoimmune diseases, inflammatory diseases, or allergic diseases contains new matter.

    PNG
    media_image2.png
    304
    646
    media_image2.png
    Greyscale

(paragraph 0028 of the instant specification)
Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”
new matter into the claims since the specification as originally filed does not provide support for a method of inducing Foxp3 in T cells by treating a patient with the compound of claim 1, as instantly claimed.
The instant specification and the originally filed claim (i.e. filed 7/19/2019) only provide support for inducing Foxp3 in effector memory T cells by separating the effector memory T cells from the patient; treating the effector memory T cells with the compound of claim 1 under TCR stimulation; and administering the resulting effector memory T cells to the patient.  Accordingly, “treating a patient with the compound of claim 1” in a method of inducing Foxp3 in T cells contains new matter.

    PNG
    media_image2.png
    304
    646
    media_image2.png
    Greyscale

(paragraph 0028 of the instant specification)

Adequate written description means that, in the specification, the applicant must “convey with reasonable clarity to those skilled in the art that, as of the filing date sought, Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 [19 USPQ2d 1111] (Fed. Cir. 1991).  
See MPEP 2163 regarding the guidelines for the written description requirement: "The proscription against the introduction of new matter in a patent application (35 U.S.C. 132 and 251) serves to prevent an applicant from adding information that goes beyond the subject matter originally filed. See In re Rasmussen, 650 F.2d 1212, 1214, 211 USPQ 323, 326 (CCPA 1981). 
See MPEP § 2163.06 through § 2163.07 for a more detailed discussion of the written description requirement and its relationship to new matter. The claims as filed in the original specification are part of the disclosure and, therefore, if an application as originally filed contains a claim disclosing material not found in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). 
Thus, the written description requirement prevents an applicant from claiming subject matter that was not adequately described in the specification as filed. New or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement. See, e.g., In re Lukach, 442 F.2d 967, 169 USPQ 795 (CCPA 1971) (subgenus range was not supported by generic disclosure and specific example within the subgenus range); In re Smith, 458 F.2d 1389, 1395, 173 USPQ 679, 683 (CCPA 1972) (a subgenus is not necessarily described by a genus encompassing it and a species upon which it reads).”

.


Claim Objections
Claims 2, 8, 9, and 24 are objected to because of the following informalities:  
a)	Regarding claim 2, the claim recites a pharmaceutical composition, which requires at least two components.  Claim 2 only recites one component, which is the compound of claim 1 and thus, the recitation of the second components is needed.

b)	Regarding claims 8 and 9, the claims recite “CD8” or “CD19”, which contains typographical error.  Such error can be corrected by reciting -- CDK8 -- or -- CDK19 --.

b)	Regarding claim 24, the claim recites the phrase, “wherein said carrier or said excipient is lactose, . . .”.
	Such expression contains typographical error according to paragraph 0021 of the instant specification and thus, can be corrected by reciting -- wherein , . . . --.
Appropriate correction is required.

claims 23 and 25 are objected to as being dependent upon an objected base claim, but would be allowable if the objection of the base claim is corrected.


Allowable Subject Matter
Claims 1 and 3-6 are allowed.

Conclusion
Claims 8-13, 17, and 19-22 are rejected.
Claims 1 and 3-6 are allowed.
Claims 2, 8, 9, and 23-25 are objected.
Claims 15, 16, and 18 are withdrawn.
Claims 7 and 14 are cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on (571)272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/PO-CHIH CHEN/Primary Examiner, Art Unit 1626